DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 08/25/2021, claims 1-2, 4 and 6-12 have been amended. Claims 13-14 have been added. Therefore, claims 1-14 are currently pending for the examination.

                                                                  Specification
3.	The Examiner contends that the specification submitted on 08/25/2021 are acceptable. 

       Response to Amendments
4.	Applicant’s arguments: see Page 10-12, filed on 08/25/2021, with respect to claims 1-14 have been fully considered and are persuasive.  The objection under minor informality and rejection under 35 U.S.C. 103 of claims 1-12  have been withdrawn. 
Applicants have amended claims 1 and 8 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention . Therefore, claims 1-14  are allowable.



Allowable Subject Matter
5.	In the Amendment application filed on 08/25/2021, claims 1-14 are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining whether to apply the overload control for the CP comprises: based on the overload control for the CP being performed during a service request procedure: receiving, from the UE, a radio resource control (RRC) message with a Control Plane Service Request (CPSR) message, wherein the RRC message with the CPSR message includes (i) first information representing that the UE supports only CP Cellular Internet of Things (IoT) (CIoT) evolved packet system (EPS) optimization or (ii) second information representing a data transmission via the CP CIoT EPS optimization, and wherein a decision as to whether to apply the overload control for the CP is determined based on (i) the first information or (ii) the second information, based on the overload control being performed during a tracking area update (TAU) procedure: receiving, from the UE, a RRC message with a TAU request message, wherein the RRC message with the TAU request message includes third information representing the data transmission via the CP CIoT EPS optimization based on the TAU request message being a TAU request message with signalling active flag, and wherein a decision as to whether to apply the overload control for the CP is determined based on the third information” in combination with other claim limitations as specified in claims 1 and 8.
Note that the first closest prior art, Watfa et al. (US 2020/0267616 A1), hereinafter “Watfa” teaches: based on an indication for indicating a data transmission included in the first RRC message (Fig. 11, step 1140), sending to the UE (Fig. 11, WTRU 102) a RRC connection release message (Fig. 11, paragraphs [0149], [0152] [0168], step 1130-1150; a message (e.g., a Connection Release message) that may indicate release of the connection and may include a backoff timer) for commanding a release of a RRC connection (Fig. 11, paragraphs [0149], [0152] [0168], step 1130-1150).
Note that the second closest prior art, Martinez Tarradell et al. (US 2018/0376531 A1), hereinafter “Tarradell” teaches: an indication for indicating a data transmission via a control plane (CP) included in the RRC message (paragraph [0024], [0028], [0037]; RRC connection setup complete message can include one or more of the CP CIoT EPS optimization flag (cp-CIoT-EPS-Optimization)).
Note that the third closest prior art, IANEV et al. (US 2108/0084590 A1), hereinafter “Ianev” teaches: RRC message with a RRC establishment cause, wherein the RRC establishment cause is mobile originated (MO) data or mo-signalling or delayTolerantAccess (Fig. 1-6, paragraphs [0006]-[0008], [0050]; RRC Establishment Causes: Mobile Originated Signalling; Delay Tolerant Access).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety.


Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Liu et al. (US 2021/0243648 A1) entitled: "METHOD AND APPARATUS FOR CIOT DEVICE DATA TRANSFER"
• HIETALAHTI et al. (US 2020/0092425 A1) entitled: "BACK-OFF TIMER FOR NETWORK REATTACHMENT"
• Castmo et al. (US 2019/0274089 A1) entitled: "FAULTY DEVICE LOAD PROTECTION"
• GRIOT et al. (US 2018/0098240 A1) entitled: "PROCESSING A DATA PACKET RECEIVED OVER CONTROL PLANE IN CONGESTION SCENARIO"
• Ahmad et al. (US 2018/0027479 A1) entitled: "METHODS, APPARATUS AND SYSTEMS FOR APPLICATION SPECIFIC CONGESTION CONTROL FOR DATA COMMUNICATION (ACDC)"
• WANG (US 2019/0246334 A1) entitled: "ACCESS CONTROL METHOD AND APPARATUS"


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414